IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-21189
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

EDUARDO JASSO-ELIZONDO,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-01-CR-319-ALL
                      --------------------
                         August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Eduardo Jasso-Elizondo argues that the district court

plainly erred in failing to verify that he had read and discussed

the presentence report (PSR) with his counsel as required by FED.

R. CRIM. P. 32(c)(3)(A).    A review of the sentencing hearing

transcript reflects that the district court did not ascertain

whether Jasso had read and reviewed the PSR with counsel.

     Because Jasso did not object to the omission in the district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-21189
                                 -2-

court, this court could “correct the error only if the error was

plain and affected [Jasso’s] substantial rights.”      See United

States v. Esparza-Gonzalez, 268 F.3d 272, 274 (5th Cir. 2001),

cert. denied, 122 S. Ct. 1547 (2002).

     Although FED. R. CRIM. P. 32 has not been interpreted as

creating an absolute requirement that the district court

specifically ask a defendant whether he has read the PSR, see

id., the record does not raise a reasonable inference that Jasso

personally reviewed the report and discussed it with his counsel.

     However, Jasso has not shown that the error affected his

substantial rights.    Jasso has not argued that he did not read

and review the PSR.    Nor has he demonstrated the existence of

factual inaccuracies in the PSR that, if successfully challenged,

would have resulted in his receiving a lesser sentence.     Because

Jasso has not demonstrated that he was prejudiced by the district

court’s failure to strictly comply with FED. R. CRIM. P. 32, he

has failed to demonstrate plain error.     See id.   The sentence

imposed is AFFIRMED.